      8:20-mj-00189-SMB Doc # 12 Filed: 04/20/20 Page 1 of 1 - Page ID # 45



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                          8:20MJ189
                       Plaintiff,                         1:20MJ140

       vs.

HYRUM T. WILSON
                                                                   Magistrate Judge Nelson
                       Defendant.


                                           RULE 5 ORDER

        An Indictment and Warrant (charging document) having been filed in the Eastern District of
Virginia, charging the above-named defendant with (Count I) 21:841(a)(1) & 846, (Count 2)
18:844(h)(1) & (m), and (Count 3) 18:924(c)(1)(A)(i), and the defendant having been arrested in
the District of Nebraska, proceedings to commit defendant to another district were held in
accordance with Fed.R.Cr.P. Rule 5. The defendant had an initial appearance here in accordance
with Fed.R.Cr.P.5 and was informed of the provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that he/she was the person named in the
        aforementioned charging document.

 ☒      Waived his right to a preliminary examination.

 ☒      The government did move for detention.

 ☒      Was given a detention hearing in this district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18 U.S.C.
        § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the above named
        defendant and to transport the defendant with a certified copy of this order forthwith to the
        prosecuting district specified above and there deliver the defendant to the U.S. Marshal for
        that district or to some other officer authorized to receive the defendant, all proceedings
        required by Fed.R.Cr.P.40 having been completed.


       IT IS SO ORDERED.

       DATED: April 20, 2020.

                                                          s/ Michael D. Nelson
                                                          U.S. Magistrate Judge
